Case 5:21-cv-00194-JGB-SP Document 15 Filed 02/03/21 Page 1 of 2 Page ID #:106

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                                   CASE NUMBER:

C. B.
                                                      5:21−cv−00194−KK
                                   PLAINTIFF(S)

        v.
MORENO VALLEY UNIFIED SCHOOL DISTRICT
, et al.
                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                                       REQUEST FOR ISSUANCE OF SUMMONS
                                 DEFENDANT(S).




PLEASE TAKE NOTICE:
The following problem(s) have been found with your electronically filed document:
  2/2/2021               3,4,5,6,7,8,9,10 and 11                   Request for Summons
Date Filed           Doc. No.      Title of Doc.
ERROR(S) WITH DOCUMENT:

The caption of the summons must match the caption of the complaint verbatim. If the caption
is too large to fit in the space provided, enter the name of the first party and then write “see
attached.” Next, attach a face page of the complaint or a second page addendum to the
Summons.




Other Error(s):
Please remove et al from the caption of the summons
The summons cannot be issued until this defect has been corrected. Please correct the defect
and re−file your summons request.

                                                   Clerk, U.S. District Court

Date: February 3, 2021                             By: /s/ Geneva Hunt Geneva_Hunt@cacd.uscourts.gov
                                                      Deputy Clerk



        − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
Case 5:21-cv-00194-JGB-SP Document 15 Filed 02/03/21 Page 2 of 2 Page ID #:107

    Please refer to the Court's website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




     − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
